DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s assertions that the current art of record does not teach the new amendments. Mistry teaches simultaneously displaying the first and second information as shown in Fig. 113C. Fig. 113c shows the first information (the map) in the background simultaneously displayed with the second information (user's intention "favorites", "coffee", "restaurants") displayed in the foreground. Further as shown in Fig. 113c, Mistry teaches a plurality of user's intentions / services ("favorites", "coffee", "restaurants") associated with the map. However Mistry is silent as to what order the user intentions are displayed and thus fails to teach displaying according to a priority order. Bernini further teaches a method of controlling a display based on a priority order of information. The Examiner disagrees with Applicant’s assertions on page 9 of the Remarks that Bernini needs to teach a service associated with the identified current context. Since . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al (2014/0139637) (herein “Mistry”) in view of Bernini et al (2013/0198685) (herein “Bernini”).	In regards to claims 1 and 11, Mistry teaches a method for providing information in a wearable electronic device (See; p[0002]), the method comprising: identifying a current context of the wearable electronic device (See; Fig. 113C and p[0211] for sensing / identifying the location of the wearable device as a position on a map. Further see; p[0217] where various different contexts can be displayed on the face of the watch depending on suitable sensor data. Further see Fig. 123 12310 for displaying the current context of time on the watch face); displaying first information corresponding to the identified current context in a first region of a screen of the wearable electronic device (See; Fig. 113C and p[0211] for sensing the location of the wearable device as a position on a map); displaying, simultaneously with at least a portion of the first information, second information corresponding to a service associated with the identified current context in a second region of the screen of the wearable electronic device (See; Fig. 113C and p[0211] for sensing the location of the wearable device as a position on a map and overlaying one of a plurality of services such as “searching for coffee 113330” or “searching for restaurants 11340” functions simultaneously in a second region. Further see Figs. 123-124 for displaying overlaid calendar events associated with the time. Thus Mistry shows a plurality of services associated with the identified current context); and in response to an input on the second region of the screen, executing the service associated with the identified current context (See; p[0211], p[0214] for executing the particular functions through a user’s touch input to transition to the particular functions screen such as finding a coffee shop or restaurant). Mistry fails to explicitly teach displaying first information according to a designated priority order in a case where one or more current contexts are identified and displaying second information according to a designated priority order of a plurality of services associated with the identified current context.	However, Bernini teaches a device which controls display of information based on priority where multiple different context events are displayed based on priority (See; Abstract, p[0020]-p[0023], p[0029] p[0060] where multiple subsets of data are displayed according to certain data priority schemes which can be dynamic (priority ranks evolve over time) or based on user preferences. For example where certain medical contexts will have priority to be displayed over other sensed contexts). Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Mistry See; Fig. 113C and p[0211] for sensing the location of the wearable device as a position on a map); wherein the first information comprises information on facilities corresponding to the current location (See; Fig. 113C for displaying an overhead view of the current location of the user including all physical shops and stores in the user’s vicinity), wherein the second information comprises an execution icon of a retrieving service for additional information for the facilities (See; Fig. 113C for second information including searching for particular locations in the users vicinity such as coffee shops or restaurants). 	In regards to claim 3, Mistry fails to explicitly teach in response to the sensed current context indicating the electronic device is located in an airport, displaying information on an aircraft in the first region of the screen as the first information and information on roaming service in the second region of the screen as the second region. However since the disclosure offers no criticality and no unexpected results from having these particulars of what is being displayed then it is deemed a design choice. Particular information on a display is not unobvious subject matter and thus does not carry patentable weight. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the particular information displayed above as a mere design choice based on the specific device that it will be used for.	In regards to claim 4, Mistry teaches wherein the current context comprises a current location of the electronic device (See; Fig. 113C and p[0211] for sensing the location of the wearable device as a position on a map), wherein the first information comprises information on commercial facilities corresponding to the current location. Kim fails to explicitly teach wherein the first information comprises information on commercial facilities corresponding to the current location (See; Fig. 113C for displaying an overhead view of the current location of the user including all physical shops and stores in the user’s vicinity). Mistry fails to explicitly teach wherein the second information comprises an execution icon of a sharing service for user reservation information for the commercial facilities. However since the disclosure offers no criticality and no unexpected results from having these particulars of what is being displayed then it is deemed a design choice. Particular information on a display is not unobvious subject matter and thus does not carry patentable weight. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the particular information displayed above as a mere design choice based on the specific device that it will be used for.	In regards to claim 5 and 15, Mistry fails to explicitly teach displaying a designated user list when a drag input is sensed. However Mistry teaches displaying contacts in a list (See; p[0118]). Mistry further teaches particular gestures associated with a particular contact to call, email or text (See; p[0171]). Mistry further teaches the ability of detecting dragging touch gestures (See; p[0188]). It would have been obvious to one of ordinary skill in the art at the time of the invention that Mistry’s messaging UI would have some means of selecting who to send the message to as a basic function of telephone applications with multiple contacts.		Since the disclosure offers no criticality and no unexpected results from having a user list displayed then it is deemed a design choice. Particular information on a display is not unobvious subject matter and thus does not carry patentable weight. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the particular information displayed above as a mere design choice based on the specific device that it will be used for.	In regards to claims 6 and 16, Mistry teaches transmitting the first information and the second information to a selected user among the designated user list (See; Fig. 113b where the device is capable of sharing the information to users).	In regards to claims 8 and 18, Mistry teaches further comprising recognizing a movement and displaying the movement in the first region (See; Fig. 113c where the user’s dynamic position on the map is tracked and updated as the user moves).	In regards to claims 9 and 19, Mistry fails to explicitly teach further comprising: sensing an external electronic device; displaying the sensed external electronic device in the first region; and displaying a screen for controlling the external electronic device in the second region. However, Mistry teaches being able to pair with local devices (See; Figs. 134-135, p[0133], p[0141], p[0234]-p[0236] for connecting with local devices). Further since the disclosure offers no criticality and no unexpected results from having these particulars of what is being displayed then it is deemed a design choice. Particular information on a display is not unobvious subject matter and thus does not carry patentable weight. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the particular information displayed above as a mere design choice based on the specific device that it will be used for.	In regards to claims 10 and 20, Mistry teaches wherein the wearable electronic device senses an input through an input device, and the input device comprises a touch screen (See; p[0211], p[0214] for executing the particular functions through a user’s touch input on the touch screen).See; Fig. 113C and p[0211] for sensing the location of the wearable device as a position on a map). Mistry fails to explicitly teach the first information displaying all of the above at the same time. However since the disclosure offers no criticality and no unexpected results from having all displayed at once or even the particulars of what is being displayed then it is deemed a design choice. Particular information on a display is not unobvious subject matter and thus does not carry patentable weight. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the particular information displayed above as a mere design choice based on the specific device that it will be used for. 	In regards to claim 13, Mistry teaches wherein the second information comprises information representing a user’s intention, and the information representing the user’s intention comprises information for sharing, information for device execution, and information for service coupling (See; Fig. 113b where the device is capable of sharing the information to users). Mistry fails to explicitly teach the second information displaying all of the above at the same time. However since the disclosure offers no criticality and no unexpected results from having all displayed at once or even the particulars of what is being displayed then it is deemed a design choice. Particular information on a display is not unobvious subject matter and thus does not carry patentable weight. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the particular information displayed above as a mere design choice based on the specific device that it will be used for.	In regards to claim 14, Mistry fails to explicitly teach wherein the input comprises a drag input from the first region to the second region. However, Mistry teaches the ability of detecting dragging touch gestures (See; p[0188]). It would have been obvious to one of ordinary skill in the art at the time See; p[0002]), the method comprising: identifying a current context of the wearable electronic device (See; Fig. 113C and p[0211] for sensing the location of the wearable device as a position on a map. Further see; p[0217] where various different contexts can be displayed on the face of the watch depending on suitable sensor data. Further see Fig. 123 12310 for displaying the current context of time on the watch face); displaying first information corresponding to the identified current context in a first region of a screen of the wearable electronic device (See; Fig. 113C and p[0211] for sensing the location of the wearable device as a position on a map); displaying, simultaneously with at least a portion of the first information, second information corresponding to a user’s intention for the identified current context in a second region of the screen of the wearable electronic device (See; Fig. 113C and p[0211] for sensing the location of the wearable device as a position on a map and overlaying one of a plurality of user intentions such as “searching for coffee 113330” or “searching for restaurants 11340” functions simultaneously in a second region. Further see Figs. 123-124 for displaying overlaid calendar events associated with the time. Thus Mistry shows a plurality of user’s intentions associated with the identified current context). Mistry fails to explicitly teach in response to an input on the second region of the screen, transmitting, to a selected external device, the first information and the second See; Fig. 113b where the device is capable of sharing the information to users when selecting the second region or see; p[0171] for sending email or texts to other user devices). Further since the disclosure offers no criticality and no unexpected results from the particulars of what is being displayed then it is deemed a design choice. Particular information on a display is not unobvious subject matter and thus does not carry patentable weight. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the particular information displayed above as a mere design choice based on the specific device that it will be used for. Mistry further fails to explicitly teach displaying first information according to a designated priority order in a case where one or more current contexts are identified and displaying second information according to a designated priority order of a plurality of user’s intentions associated with the identified current context.	However, Bernini teaches a device which controls display of information based on priority where multiple different context events are displayed based on priority (See; Abstract, p[0020]-p[0023], p[0029] p[0060] where multiple subsets of data are displayed according to certain data priority schemes which can be dynamic (priority ranks evolve over time) or based on user preferences. For example where certain medical contexts will have priority to be displayed over other sensed contexts). Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Mistry to give display priority to certain pieces of sensed context over others so as to more accurately display to the user what they want to see, thus increasing user satisfaction in the device.

	In regards to claim 22, Mistry fails to explicitly teach wherein the second information is an image indicating the user’s feeling for the sensed current context. However since the disclosure offers no criticality and no unexpected results from the particulars of what is being displayed then it is deemed a design choice. Particular information on a display is not unobvious subject matter and thus does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.